Citation Nr: 1009244	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for choking problem/ 
difficulty swallowing.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for leaking heart 
valves.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for kidney problems/ 
recurring stones.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for osteoporosis.

9.  Entitlement to service connection for arthritis.

10.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to 
July 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a local hearing at the RO in 
March 2009 but reportedly did not appear at the hearing or 
offer any desire to reschedule.

The issues of service connection for bilateral hearing loss 
and hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's choking problem/ difficulty swallowing 
and service.

2.  The preponderance of the evidence shows no relationship 
between any sleep apnea and service.

3.  The preponderance of the evidence shows no relationship 
between the Veteran's leaking heart valves and service.

4.  The preponderance of the evidence shows no relationship 
between any chest pain and service.

5.  The preponderance of the evidence shows no relationship 
between the Veteran's kidney stones and service.

6.  The preponderance of the evidence shows no relationship 
between the Veteran's osteoporosis and service.

7.  The preponderance of the evidence shows no relationship 
between any arthritis and service.

8.  The preponderance of the evidence shows no relationship 
between any varicose veins and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a choking 
problem/ difficulty swallowing are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2009).

2.  The criteria for service connection for sleep apnea are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

3.  The criteria for service connection for leaking heart 
valves are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2009).

4.  The criteria for service connection for chest pain are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

5.  The criteria for service connection for kidney stones are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

6.  The criteria for service connection for osteoporosis are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

7.  The criteria for service connection for arthritis are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

8.  The criteria for service connection for varicose veins 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2007.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran 
physical examinations.  A medical opinion was not provided 
with respect to the service connection claims for choking 
problem/difficulty swallowing, sleep apnea, two leaking heart 
valves, chest pain, kidney problems/ recurring stones, 
osteoporosis, arthritis, or varicose veins.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  A medical examination is necessary when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence, which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); see also McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  

While the Veteran has findings suggestive of sleep apnea and 
current diagnoses of choking problems/ difficulty swallowing, 
heart valve problems, chest pain, kidney stones, and 
osteoporosis, as discussed below, there is no evidence that 
the conditions were incurred in or aggravated by service.  
The record also does not show any evidence of arthritis or 
varicose veins.  Under these circumstances, VA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Choking problem/ difficulty swallowing

The service treatment records show that at discharge from 
service in July 1958, the Veteran had hypertrophic tonsils.  
There are no other records for treatment of any dysphagia or 
choking problems.

After service, a February 2000 letter from a private 
physician notes that the Veteran had spells of anaphylaxis 
and carried around an Epinephrin shot.  It was noted that he 
had problems with buffalo gnats, Penicillin, and several 
foods causing anaphylaxis.  On physical examination, the 
pharynx was clear and there was no posterior nasal discharge.  
The neck was supple without adenopathy or thyromegaly.  Skin 
testing revealed a few positive items.  The physician felt 
that the examiner had recurrent urticaria, angioedema, and 
recurrent anaphylaxis.  He also had sensitivity to buffalo 
gnats and Penicillin.  

An August 2003 VA examination report notes that the Veteran 
reported that he underwent a tonsillectomy in 1959 while 
employed at a private company.  He stated that he had 
previously experienced recurrent tonsillitis since 1957 while 
serving in the Navy.  He had undergone evaluation on several 
occasions for that condition and received symptomatic care.  
However, he stated that his condition worsened and in 1959, 
he underwent extraction of both tonsils.  He stated that the 
procedure was without complication and he had not required 
any additional treatment since 1959.  On physical 
examination, the throat was without inflammation or lesion.  
There was no evidence of difficulty swallowing.

A March 2007 VA medical record notes an impression of 
gastroesophageal reflux disease (GERD).

In September 2007, a VA medical record notes an impression of 
dysphagia.  A gastrointestinal consult was ordered but the 
Veteran denied abdominal pain/ discomfort, bright red blood 
per rectum, chest pain, constipation, diarrhea, fever/chills, 
heartburn, reflux, hematemesis, hematochezia, melena, nausea 
and vomiting, odynophagia, shortness of breath, or weight 
loss.  The Veteran described a globus sensation in the 
sternal notch area and had sticking of food intermittently.  
The impression was GERD and dysphagia.

Even though the record shows current diagnoses of dysphagia 
and anaphylaxis spells, there is no medical evidence relating 
these findings to service.  The service treatment records 
note hypertrophic tonsils in service but the Veteran reported 
that he had his tonsils removed after service in 1959 with no 
complications since then.  The initial concern in 2000 
regarding the anaphylaxis spells was that the Veteran was 
having allergic reactions to various environmental factors.  
There is no evidence of continuity of symptomatology of 
choking or difficulty swallowing from service or during the 
more than 40 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  In 2007, the 
Veteran was diagnosed with GERD, but this is a non-service 
connected disability.

The Veteran genuinely believes that his choking problem and 
difficulty swallowing was incurred in service.  His factual 
recitation as to his symptomatology is accepted as true.  
However, as a lay person, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology dysphagia and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the medical evidence, which suggests factors 
unrelated to service as the cause for the dysphagia.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for choking problem/ difficulty swallowing; 
there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Sleep apnea

The service treatment records are negative for any findings 
of sleep apnea.  At discharge from service in July 1958, it 
was noted that the Veteran had a deviated nasal septum on the 
right.

After service, an August 2003 VA examination report shows the 
septum was midline without deviation or perforation.  There 
was no evidence of nasal obstruction.

A March 2007 VA sleep consult shows the Veteran stated that 
his wife noticed that he would gasp throughout the night in 
his sleep.  He indicated that he felt refreshed in the 
morning but his wife insisted on an evaluation for sleep 
apnea.  Sleep related issues/ problems were noted as long 
pauses in snoring, waking himself up snoring, and occasional 
waking gasping for air.  The clinical findings suggested 
possible obstructive sleep apnea.  Curiously, he denied 
unrestful sleep but reported daytime sleepiness.

A December 2007 VA medical record shows that a sleep study 
was performed.  A total of 419 minutes of sleep was observed 
during the 497 minutes recorded giving a sleep efficiency of 
84 percent (normal is greater than 85 percent).  Snoring was 
present during the study and was rated as moderate.  There 
were a total of two obstructive apneas and five hypopneas 
resulting in apnea - hypopnea index of two events per hour 
(normal is less than five).  The periodic leg movement index 
was 38 events per hour (normal is less than five).  In the 
post sleep questionnaire, the Veteran rated his sleep as a 9 
out of 10, the score of 10 being the best.  The impression 
was periodic limb movement disorder.  The examiner noted that 
a single night polysomnography might not rule out an 
obstructive sleep apnea.

The medical findings are suggestive of obstructive sleep 
apnea, although clinically, this diagnosis has not been 
confirmed.  Nevertheless, none of the medical evidence of 
record relates any current findings of sleep apnea to 
service.  The service treatment records and discharge 
examination was normal.  Although a deviated nasal septum on 
the right was noted at discharge from service in 1958, this 
was not shown to cause sleep apnea and an examination in 2003 
noted that there was no septum deviation, perforation, or 
nasal obstruction.  Moreover, the first finding that 
suggested sleep apnea was not until 2007 and there is no 
medical evidence of continuity of symptomatology of this 
disability from service or during the 49 years before any 
suggestion of sleep apnea was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).   

The Veteran's factual recitation as to his symptoms is 
accepted as true.  However, as a lay person, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his sleep apnea and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical 
evidence, which only suggests a finding of sleep apnea and 
also shows no findings of sleep apnea for 49 years after 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for sleep apnea; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Leaking heart valves

The service treatment records are negative for any heart 
valve problems.  The clinical evaluation of the heart at 
discharge from service in July 1958 was normal.  A July 1958 
chest x-ray examination report also was negative.

After service, an undated letter notes that the Veteran had 
grade II/III organic systolic heart murmur.  A chest x-ray or 
electrocardiogram was not performed.  There were no signs of 
cardiac failure.  The impression was compensated mitral 
insufficiency.  A July 2000 private treatment record shows 
grade 2/6 systolic murmur at the left sternal border 
radiating to the aortic area and apex.  The impression was 
murmur of mitral insufficiency.  A June 2003 VA treatment 
record notes a III/VI murmur.  An August 2004 VA medical 
record shows that the heart murmur was again noted.  In 
September 2006, a VA follow-up examination notes that an 
echocardiogram showed that the Veteran had moderate to severe 
mitral regurgitation and moderate aortic regurgitation.  The 
stress test was normal.

While the record shows that the Veteran currently has heart 
valve problems, specifically mitral and aortic regurgitation, 
the record does not indicate there is any relationship 
between these problems and service.  The service treatment 
records are negative for any heart valve disorders or 
treatment and the first sign of any problem after service was 
not until 2000, which is approximately 40 years after 
service.  

The Veteran genuinely believes that his leaking heart valves 
were incurred in service.  However, he has not provided any 
reasons for why he believes this to be so.  Also, as a lay 
person, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of leaking heart valves and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the medical evidence of record, which shows no 
relationship between the present heart valve problems and 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
  
The preponderance of the evidence is against the service 
connection claim for leaking heart valves; there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.




Chest pain

The service treatment records are negative for any findings 
of chest pain.  A chest x-ray at discharge from service in 
July 1958 was normal.

After service, a June 2003 VA chest x-ray examination showed 
borderline heart size with no pulmonary vascular congestion.  
An August 2006 VA exercise stress test was negative for 
ischemia by electrocardiographic criteria.  The Veteran had a 
normal exercise capacity and there was no exercised induced 
chest pain or dysrhythmia.  A March 2007 VA medical record 
notes complaints of tightness in the chest, which was noted 
as probably secondary to GERD.  In November 2007, a 
gastrointestinal consult notes that the Veteran denied chest 
pain.

The medical evidence shows that the Veteran does not have a 
heart condition to explain his chest pain and pain alone, 
without a diagnosed or identifiable underlying condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The only possible cause of the chest pain 
noted is his GERD, which is a non-service connected 
condition.  

The Veteran genuinely believes that his chest pain was 
incurred in service.  His factual recitation as to his 
symptoms is accepted as true.  However, as a lay person, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of chest pain and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence of record, which does not show any clear diagnosis 
to explain the chest pain, other than possibly GERD, which is 
a condition that is unrelated to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The preponderance of the evidence is against the service 
connection claim for chest pain; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Kidney problems/ recurring stones

The service treatment records are negative for any kidney 
problems.  Urinalysis at discharge from service in July 1958 
was negative.  

After service, VA treatment records dated in June 2003 and 
August 2004 note a history of kidney stones.  

None of the medical evidence of record shows any relationship 
between the post-service kidney stones and service.  The 
first mention of kidney stones is more than 40 years after 
service.  Additionally, there is no evidence of continuity of 
symptomatology of kidney stones from service or during the 
more than 40 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

The Veteran genuinely believes that his kidney stones were 
incurred in service but has not offered any rationale for 
this belief.  Moreover, as a lay person, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
kidney stones and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, which shows no relationship between the post-
service kidney stones and service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for kidney stones; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.



Osteoporosis

The service treatment records are negative for any findings 
of osteoporosis.  At discharge from service in July 1958, 
examination of the upper extremities, lower extremities, and 
spine was normal.  Post-service treatment records note an 
impression of osteoporosis in March 2007.  However, there is 
no medical evidence of a relationship between the post-
service finding of osteoporosis and service.  There also is 
no evidence of continuity of symptomatology of this 
disability from service or during the 49 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

Although the Veteran has asserted that his osteoporosis is 
service-related, he has not offered any rationale for this 
argument.  Moreover, as a lay person, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
osteoporosis and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, which shows no relationship between osteoporosis 
and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the service 
connection claim for osteoporosis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Arthritis and varicose veins

The service treatment records are negative for any findings 
of arthritis or varicose veins.  Post-service medical records 
also do not show any findings of arthritis or varicose veins.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the Veteran asserts that he has arthritis and 
varicose veins as a result of his service, he has not 
provided any rationale for this argument.  Also, as noted, 
all of the medical evidence of record is negative for both of 
these disorders.

The preponderance of the evidence is against the service 
connection claims for arthritis and varicose veins; there is 
no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for choking problem/ 
difficulty swallowing is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for to leaking heart valves 
is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for kidney problems/ 
recurring stones is denied

Entitlement to service connection for osteoporosis is denied

Entitlement to service connection for arthritis is denied

Entitlement to service connection for varicose veins is 
denied.




REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  The Veteran served in the U.S. Navy from August 1954 
to July 1958.  He indicated that he was assigned to the USS 
Hector, which was a repair ship that had all the shops to 
repair any part of the ship.  He indicated that he was part 
of the ships company, which took care of all shipboard 
electrical repairs including generators, motors, light, and 
switchboards.  He stood switchboard watch in the engine room, 
which housed the boilers, pump motors, steam pipes, and 
turbines to run the generators.  
 
Whisper and spoken voice tests at discharge from service in 
July 1958 were 15/15. Audiometer findings were not shown.  
Based on the Veteran's statements about his duties in the 
Navy, however, his exposure to noise is conceded.  While 
post-service medical records do not show any findings of 
hearing loss, there is no indication that the Veteran's 
hearing has ever been properly evaluated.  Thus, a medical 
opinion should be provided to determine whether the Veteran 
has any present hearing loss disability and if so, whether it 
is at least as likely as not that any present hearing loss is 
related to service.

The Veteran also seeks service connection for hemorrhoids.  
The service treatment records show that at discharge from 
service in July 1958, a hemorrhoidal tag was noted.  After 
service, a June 2003 VA medical record notes external 
hemorrhoids.  A December 2007 VA colonoscopy report also 
shows small internal hemorrhoids seen at retroflexion.  As 
the record shows the Veteran had a hemorrhoid tag in service, 
has post-service findings of internal and external 
hemorrhoids, and indicates that his current hemorrhoids are 
related to his service, a medical opinion should be provided 
to determine whether there is any relationship between these.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination to determine whether 
the Veteran has any present hearing loss 
disability and, if so, whether it is at 
least as likely as not that his current 
hearing loss disability is related to his 
noise exposure in the Navy.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

2.  Schedule the Veteran for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran's 
hemorrhoids are related to his service.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Thereafter, any additional development 
deemed necessary should be provided.  If 
any of the benefits sought on appeal 
remains denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


